Welles, Justice.
The 4th subdivision of § 304 of the amended code limits the plaintiff’s recovery of costs to the amount of - his damages. But it is insisted that, as the action was commenced previous to the passage of the amendment, and under the original act, which allowed full costs in such cases, the plaintiff’s right to costs must be governed by the law as it existed at the time the action was commenced. The code, as amended, is the only law in existence under which the plaintiff can ask for costs at all. Costs were not given at common law in any case, and the subject was always regulated by statute. There is no provision of the amended code, saving from the operation of the section referred to, cases pending at the time of its adoption. It follows, therefore, that the plaintiff is entitled to no more costs than the amount of his verdict. The clerk will enter judgment accordingly.